Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/30/2021, with respect to the previous objections to claims 4 & 10 have been fully considered and are persuasive.  Applicant has amended claims 4 & 10 to obviate the issues.  The previous objections to claims 4 & 10 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/30/2021, with respect to the previous 112(a) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous 112(a) rejection of claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/30/2021, with respect to the previous 112(b) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous 112(b) rejection of claim 1 has been withdrawn. 

Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive.
Applicant appears to pre-emptively argue modification of Ashton with Kim.  

Applicant argues Kim teaches away from the combination because the pinned connections in Ashton dictate bending of the segmented string about the pinned connections.
Examiner respectfully disagrees.  Examiner considers Ashton teaches a “rigid chain” which is free to bend in only one direction (see Figures 9, 12, 17-18, detent ball 208, backbone portion 316, elastomeric hinge element 336).  Examiner considers Ashton’s Figure 9 depiction of a tooth/groove configuration to limit rotation in one direction but permit rotation in a second direction as similar, if not equivalent, to Kim’s configuration (see Kim’s Figures 5-7, protrusion 204, groove 206.  [0037]-[0039]) (e.g. a protrusion/tooth is inserted into a groove and this engagement/abutment prevents any further rotation).  Examiner considers that Ashton’s Figure 9 may not technically teach a range of “enmeshment” because the groove appears to be a gap per se, but Examiner considers Kim’s Figure 7 teaches enmeshment because the groove 206 still is constituted by a wall which protrusion 204 overlays/overlaps, such that if protrusion 204 and groove 206 are not fully interlocked, torsion/twisting of the chain can still result in protrusion 204 and the wall of groove 206 abutting in the direction of the twisting due to this partial overlap.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/833108, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Applicant’s interlocking toothed connection appears to be referencing the KJL segment(s) of Figures 29-43 (see Applicant’s Figures 29-43, teeth 211A & 212A, tooth recesses 211B & 212B, spooling notch 214).  Examiner does not consider the parent application 13/833108 as disclosing the interlocking toothed connection of claim 1.  Examiner notes dependent claims also describe features not found in the parent application (e.g. spooling notch of claims 4 & 10).   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 13-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 & 10 recite “a corresponding interlocking toothed connection”.  Examiner is not clear whether this is distinct from the interlocking toothed connection(s) of claim 1 (and require all the particular limitations thereof).  
Claims 4 & 10 recite “spooling notches on a first radial layer each receiving a corresponding interlocking toothed connection”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 35-42, first teeth 211a, spooling notch 214).  Wouldn’t the spooling notch 214 receive tooth/teeth rather than the “connection” itself (see MPEP 2173.03, "Correspondence Between Specification and Claims").?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashton et al. (US 6543392, “Ashton”) in view of Krywyj (US 20130019684).
Ashton teaches a deployment system for an upper bundle steam generator cleaning/inspection device comprising the following of claim 1 except where underlined:

For Claim 1:
A Knuckle Jointed Lance (KJL), comprising: 
a segmented lance, the lance including a plurality of elongate and hollow KJL segments in a concatenated string thereof (see Figures 5, 6, 9 & 17, elongated body 80, cleaning head/inspection devices 90 & 110, rigid links 306, 308, & 310.  Column 7, lines 45-60); 
wherein each KJL segment has a longitudinal axis, and has first and second segment ends (see Figures 9 & 17, rigid chain 152a, rigid links 306, 308, & 310); 
wherein, for each neighboring pair of KJL segments in the concatenated string: 
(1) the first segment end of one KJL segment in the pair is rotatably connected to the second segment end of the other KJL segment in the pair via a pinned connection such that when the pair of KJL segments is in longitudinal axis alignment, the KJL segments 
(2) the first segment end of the one KJL segment in the pair provides a first sloped portion, the first sloped portion facing a second sloped portion provided on the second segment end of the other KJL segment in the pair, such that contact between the first and second sloped portions limits relative rotation of the KJL segments about the pinned connection in the first rotational direction; and 
wherein, for at least one neighboring pair of KJL segments, in addition to the pinned connection therebetween, the first segment end on the one KJL segment and the second segment end on the other KJL segment together further provide an interlocking toothed connection, wherein the interlocking toothed connection is fully interlocked between the first segment end on the one KJL segment and the second segment end on the other KJL segment when the at least one neAmdt. accompanying RCEighboring pair of KJL segments is in longitudinal axis alignment, such that the interlocking toothed connection restrains relative torsional displacement between the at least one neighboring pair of KJL segments about the longitudinal axes of the KJL segments through a range of enmeshments; 
wherein rotation of the at least one neighboring pair of KJL segments about the pinned connection in the first rotational direction decreases enmeshment of the interlocking toothed connection.

Ashton does not appear to teach the particular interlocking toothed connection of claim 1.  It may also be argued whether Ashton teaches the sloped portions.

Regarding the interlocking toothed connection, Ashton already teaches a “rigid chain” which is free to bend in only one direction (see Figures 9, 12, 17-18, rigid chain 152a, detent ball 208, backbone portion 316, elastomeric hinge element 336).  Examiner considers Ashton’s Figure 9 depiction of a Boston Scientific Scimed Inc. v. Cordis Corp., 89 USPQ2d 1704 (Fed. Cir. 2009)).  
Examiner does not consider Ashton’s Figure 9 tooth/groove configuration would read on the particulars of claim 1 (e.g. torsion restraint, range of enmeshment). Kim however, teaches a similar tooth/groove configuration to prevent rotation which has a protrusion inserted into a groove, with the groove having a wall (see Kim’s Figures 5-7, protrusion 204, groove 206.  [0037]-[0039]).  Examiner considers that Ashton’s Figure 9 may not technically teach a range of “enmeshment” because the groove appears to be a gap per se, but Examiner considers Kim’s Figure 7 teaches enmeshment because the groove 206 still is constituted by a wall, such that if protrusion 204 and groove 206 are not fully interlocked, torsion/twisting of the chain can still result in protrusion 204 and the wall of groove 206 abutting in the direction of the twisting rather via rotation about the pinned connection.  Using Kim’s tooth/groove configuration in place of Ashton’s Figure 9 tooth/groove configuration to prevent rotation and thereby making the links “rigid” constitutes a simple substitution of tooth/groove configurations (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ashton and more particularly to apply Kim’s tooth/groove configuration because: 1) Ashton already teaches utilizing a tooth/groove configuration in Figure 9 to make a chain rigid by preventing rotation, and 2) replacing Ashton’s Figure 9 tooth/groove configuration with Kim’s tooth/groove configuration constitutes a simple substitution would predictably provide a means by which to make the links “rigid”.        


Regarding the sloped portions, Ashton does teach applying a recess between two adjacent links such that it appears suggestive from the figures and disclosure that they are sloped and they will abut each other (see Figure 17, articulation recesses 302 & 304.  Column 7, lines 45-60).  In the instance this is argued, Krywyl teaches a pipe inspection system using angled plates (e.g. links have sloped surfaces) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ashton and more particularly to slope the surfaces so as to control the extent of the angle of pivoting allowed between Ashton’s links 306, 308, & 310.  

Modified Ashton teaches claim 1.
Modified Ashton also teaches the following:

For Claim 2:
The KJL of claim 1, wherein the interlocking toothed connection is in full interlocking enmeshment when the at least one neighboring pair of KJL segments is in longitudinal axis alignment (refer to claim 1 rejection regarding Ashton’s Figure 9 and Kim.  see Kim’s Figures 5-7, protrusion 204, groove 206).  The protrusion 204 is fully inserted into groove 206, such that protrusion 204 completely “overlaps” the wall of groove 206.  . 

For Claim 3:
The KJL of claim 1, wherein the interlocking toothed connection is in at least partial interlocking enmeshment when the first and second sloped portions make contact (refer to claim 1 rejection regarding Ashton’s Figure 9 and Kim.  see Kim’s Figures 5-7, protrusion 204, groove 206).  The protrusion 204 can still partially overlap the wall of groove 206 when not fully inserted.   

For Claim 5:
The KJL of claim 1, wherein, for selected neighboring pairs of KJL segments, at least one of (a) the first segment end on the one KJL segment in each selected neighboring pair, and (b) the second segment end on the other KJL segment in each selected neighboring pair, provides a wall thickness taper (see Ashton’s Figures 12 & 17, refer to recess and tapering where pins 312 extend from the walls).  The recesses appear to be narrower/tapered with regards to thickness compared to the remainder of the link. 

For Claim 6:
The KJL of claim 1, wherein contact between the first and second sloped portions limits relative rotation of neighboring KJL segments about the pinned connection in the first rotational direction to a preselected angular KJL segment deflection (refer to claim 1 rejection in view of Krywyj). 

Modified Ashton teaches claim 1.
Modified Ashton teaches the following of claim 1 except where underlined:

For Claim 7:
The KJL of claim 1, wherein at least one of the pinned connections further includes: 
two opposing ear cutouts in the first segment end of the one KJL segment, each ear cutout providing one trunnion hole, each ear cutout further providing an ear ledge recess formed therein (see Ashton’s Figure 17, refer to protrusions/ears and holes therein to receive pivot pins 312); 
two opposing ears extending from the second segment end of the other KJL segment, each ear providing one ear hole, each ear further providing an ear ledge at a distal end thereof (see Ashton’s Figure 17, refer to recesses receiving the protrusions/ears); 
a pair of trunnions, each trunnion received through a corresponding ear hole and fixed into a corresponding trunnion hole when the ears are received over the ear cutouts (see Ashton’s Figure 17, pivot pins 312); 
wherein each ear ledge recess is configured and shaped to slidably receive a corresponding ear ledge when the trunnions are received through the ear holes and fixed into the trunnion holes (see Ashton’s Figure 17, pivot pins 312.  refer to protrusions/ears and receiving recesses); and 
wherein the ear ledges and ear ledge recesses cooperate to restrain displacement of the ears with respect to the ear cutouts except for relative rotation between the ears and the ear cutouts about the pinned connection (see Ashton’s column 7, lines 45-60). 

Ashton appears to teach pivot pins 312 being integral with the ends of the links, and as a result would not read on the insertable trunnions/pins recited by Applicant.  
Examiner however, considers the recited trunnions would be arrived at by the obvious act of making separable (see MPEP 2144.04, “Making Separable”).  Threadable fastening engagements are well-known, and having pivot pins 312 made removably fastened to the rest of the link through a threaded coupling would still predictably resulting in the same pivot connection.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ashton and more particularly for pivot pins to be threadably removable from the rest of the link because said modification is the obvious act of making separable using a conventional threaded coupling.  

For Claim 8:
The KJL of claim 7, wherein the ear ledges are retained by the ear ledge recesses at all times (see Ashton’s Figure 17, refer to ears retained in recesses due to pivot pins 312). 

For Claim 9:
The KJL of claim 7, wherein the ear ledge recesses have a preselected depth, and wherein the ear ledges are at all times received into the ear ledge recesses at depths that are less than the preselected depth (see Ashton’s Figure 17, refer to ears retained in recesses and unoccupied corner of the recess). 

For Claim 11:
The KJL of claim 7, wherein, for selected neighboring pairs of KJL segments, at least one of (a) the first segment end on the one KJL segment in each selected neighboring pair, and (b) the second segment end on the other KJL segment in each selected neighboring pair, provides a wall thickness taper (refer to similar claim 5 rejection). 

For Claim 12:
The KJL of claim 7, wherein contact between the first and second sloped portions limits relative rotation of neighboring KJL segments about the pinned connection in the first rotational direction to a preselected angular KJL segment deflection (refer to similar claim 6 rejection). 

Allowable Subject Matter
Claims 4, 10, 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed spooling notch, which can be receiving the teeth of an adjacent radial layer.  Examiner considers the best prior art of record to be modified Ashton (see above).  Modified Ashton does not teach the particular spooling notch/tooth interaction or suggest such capability.  
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 4, 10, 13-15 would be allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 



/MARC LORENZI/Primary Examiner, Art Unit 1714